Judgment affirmed, with costs, on the authority of Hessler v. North River Ins. Co. (211 App. Div. 595), decided herewith. The following additional finding of fact is made: No. 11^4- That after the expiration of the sixty days within which plaintiffs were required under the terms of the policy to file proofs of loss, the defendant, by various acts and requests, caused plaintiffs expense and caused them to perform various work and labor — all in recognition of the full validity of said policy of insurance. All concur. Present — Hubbs, P. J., Davis, Sears, Crouch and Taylor, JJ.